


117 HR 2190 IH: Helping Homeless Veterans Act of 2021
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2190
IN THE HOUSE OF REPRESENTATIVES

March 26, 2021
Ms. Brownley (for herself, Mr. Beyer, Mr. Lowenthal, Mr. Panetta, Mr. Hastings, Ms. Norton, Mr. Khanna, Ms. Chu, Mrs. Hayes, and Ms. Newman) introduced the following bill; which was referred to the Committee on Veterans' Affairs

A BILL
To amend title 38, United States Code, to make permanent certain programs that assist homeless veterans and other veterans with special needs, and for other purposes.

 
1.Short titleThis Act may be cited as the Helping Homeless Veterans Act of 2021. 2.Programs assisting homeless veterans and other veterans with special needs (a)Homeless veterans reintegration programsSection 2021(e)(1) of title 38, United States Code, is amended by adding at the end the following: 
 
(G)$50,000,000 for each fiscal year after 2022.. (b)Referral and counseling services for veterans at risk of homelessness who are transitioning from certain institutionsSection 2023 of such title is amended— 
(1)by striking subsection (d); and (2)by redesignating subsection (e) as subsection (d). 
(c)Treatment for seriously mentally ill and homeless veteransSection 2031 of such title is amended— (1)in subsection (a), by striking (a); and 
(2)by striking subsection (b). (d)Housing assistance for homeless veteransSection 2041 of such title is amended by striking subsection (c). 
(e)Financial assistance for supportive services for very low-Income veteran families in permanent housingSection 2044(e)(1) of such title is amended by adding at the end the following new subparagraph:  (I)$420,000,000 for each fiscal year after fiscal year 2022.. 
(f)Grant program for homeless veterans with special needsSection 2061(d)(1) of such title is amended— (1)by striking each of fiscal years 2007 through 2022 and inserting each fiscal year; and 
(2)by striking such. (g)Advisory Committee on Homeless VeteransSection 2066 of such title is amended by striking subsection (d). 

